DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Response to Remarks/Arguments
Applicant's arguments filed on August 17, 2022 have been fully considered.
In the Arguments/Remarks: 
Re: Rejection of the Claims Under 35 U.S.C. § 112(a)
Rejections made under 35 USC § 112(a) have been withdrawn in view of the applicant’s remarks filed on 08/17/2022. 
Re: Rejection of the Claims Under 35 U.S.C. § 112(b)
Rejections made under 35 USC § 112(b) have been withdrawn in view of amendments.
Re: Rejection of the Claims Under 35 U.S.C. § 101
Rejections made under 35 USC § 101 have been withdrawn in view of amendments.

Re: Rejection of the Claims Under 35 U.S.C. § 103
Applicant's arguments filed on 08/17/2022 have been fully considered but they are not persuasive or moot because the arguments do not apply to the references as used in the current rejection.

Examiner’s Comments
For compact prosecution, the examiner initiated a call to the applicant’s representation on 09/23/2022 and proposed an examiner’s amendment, but no response had been received from applicant within a given time period.  

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DeMuth et al. (US 2017/0232515) (hereinafter DeMuth).

Claim 1. DeMuth teaches a computer-implemented method (See Para. [0002], [0069], discloses “a method for simulation and additive manufacturing”, and/or see Para. [0020], “simulation computer”, and/or see Para. [0063], “modeling techniques can be done on on-board computers in the additive manufacturing machine”), comprising:
iteratively adjusting one or more simulation parameters representing one or more physical characteristics of one or more autonomously controlled actions of an autonomous device to more closely match a measured range of the one or more physical characteristics (See at least Abstract, Para. [0002], [0057]-[0058], Claims 1 and 15, cites “repeating simulated part manufacture and adjustment of simulation parameters until evaluated simulation results indicate the simulated manufactured part is within selected design tolerances”).
The examiner notes that the closest prior art, Demuth teaches all the conditions and/or requirements of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of DeMuth to deploy a computer with a feature of simulation to iteratively adjust a range of simulation parameters for more success rate of a part in manufacturing process and evaluate part quality and further improve the manufacturing process.

Claim 2. Demuth teaches the computer-implemented method of claim 1, further comprising:
adjusting a simulation produced from the one or more simulation parameters to ensure that the simulation matches the one or more autonomously controlled actions (See Fig. 7, Steps 746-747, and/or Para. [0058]-[0059], disclose ” part topology can be adjusted in the simulated machine and the simulation repeated. Machine learning algorithms can allow for previous simulations (and the results of previous experiments stored in databases to be accessed by these algorithms to minimize the number of cycles required”); and
training a machine learning model based on the adjusted simulation (See Para. [0062], discloses “pre-processing and design optimization, and machine parameter modification can be accomplished using one or more steps of the following described method”, and/or see Para. [0070], “if the simulated part is out of compliance, the nature of the non-compliance is sent to a parameter modification algorithm 523 which can modify the machine parameters used in the simulation”).

Claim 4. Demuth teaches the computer-implemented method of claim 1, wherein the iterative adjustment is based, at least in part, on differences between a simulation of the one or more autonomously controlled actions behaviors and successful performance of the one or more autonomously controlled actions (See Para. [0069], discloses “The success and failures of the manufacturing process as represented by the logged sensor data can be fed into a database for logging real time data on the manufacturing run 416. From there the data can be fed back into the simulation feedback loop 409, and more specifically to the correctional logic used to arrive at a self-consistent solution meeting the required design constraints”).

Claim 5. Demuth teaches a system (See Para. [0002], [0069], discloses “a system for simulation and additive manufacturing”), comprising:
a simulator to iteratively adjust a range of one or more simulation parameters representing one or more physical characteristics of one or more autonomously controlled actions behaviors of an autonomous device to more closely match a measured range of the one or more physical characteristics (See at least Abstract, Para. [0002], [0057]-[0058], Claims 1 and 15, cites “repeating simulated part manufacture and adjustment of simulation parameters until evaluated simulation results indicate the simulated manufactured part is within selected design tolerances”).

The examiner notes that the closest prior art, Demuth teaches all the conditions and/or requirements of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of DeMuth to deploy a computer system with a feature of simulation to iteratively adjust a range of simulation parameters for more success rate of a part in manufacturing process and evaluate part quality and further improve the manufacturing process.

Claim 6. DeMuth teaches the system of claim 5, wherein:
the range of one or more simulation parameters is iteratively adjusted in response to an attempt to perform the one or more autonomously controlled actions behaviors such that a result of performance of the one or more autonomously controlled actions in a simulation produced from the iteratively adjusted range of the one or more simulation parameters matches a result of the attempt to perform the one or more autonomously controlled actions (See Claims 1, 10 and 15, “repeating simulated part manufacture and adjustment of simulation parameters until evaluated simulation results indicate the simulated manufactured part is within selected stress tolerances”).

Claim 7. DeMuth teaches the system of claim 6, wherein the attempt is a failed attempt to perform the one or more autonomously controlled actions (See Para. [0069], “a failure in the printing process and an automatic corrective measurement”).

Claim 8. Demuth teaches the system of claim 6, wherein each simulation parameter in the one or more simulation parameters is specified by a range of allowable values (See Para. [0062], discloses “simulated parts meet the desired specification”, and/or see Para. [0073], “The simulation process is repeated 863 to verify good build quality within tolerance limits [construed as range of allowable value]”).

Claim 9. DeMuth teaches the system of claim 6, wherein a simulation parameter in the one or more simulation parameters is adjusted by at least:
changing the simulation parameter (See Para. [0073], “modify the initial print properties to reflect the changes in the known solution”, and/or see claim 1, “adjustment of simulation parameters until evaluated simulation results indicate the simulated manufactured part is within selected design tolerances”);
performing the one or more autonomously controlled actions behaviors in the simulation (See Fig. 7, Steps 746-747, and/or Para. [0058]-[0059], disclose ” part topology can be adjusted in the simulated machine and the simulation repeated. Machine learning algorithms can allow for previous simulations (and the results of previous experiments stored in databases to be accessed by these algorithms to minimize the number of cycles required”, which constitutes the claimed invention); and
determining that the result of the performance of the one or more autonomously controlled actions in the simulation more closely resembles the result of the attempt to perform the one or more autonomously controlled actions (See Para. [0058], “Machine learning algorithms can allow for previous simulations (and the results of previous experiments stored in databases) to be accessed by these algorithms to minimize the number of cycles required, and allow for faster convergence on the optimum manufacturing parameters to create the desired parts with the desired properties”).

Claim 11. DeMuth teaches the system of claim 5, further comprising the autonomous device (See Para. [0069], discloses “manufacturing system robotics”, which is construed as autonomous device), and
wherein the simulator includes:
a computer system with one or more processors (See Para. [0063], discloses “computer”, wherein the computer has inherently a processor, and/or see Para. [0041], discloses “The controller processor 150 is provided with an interface to allow input of manufacturing instructions’); and
non-transitory computer-readable storage media to store instructions (See Para. [0041], discloses “manufacturing instructions”) that, when performed by the one or more processors, cause the computer system to implement a model of the one or more autonomously controlled actions (See Para. [0058], “Machine learning algorithms can allow for previous simulations (and the results of previous experiments stored in databases) to be accessed by these algorithms to minimize the number of cycles required, and allow for faster convergence on the optimum manufacturing parameters to create the desired parts with the desired properties”).

Claim 12. DeMuth teaches the system of claim 6, wherein the one or more simulation parameters includes a simulation parameter that represents friction (See Para. [0062], “producing a part with minimal residual stresses using simulation, topology changes”).

Claim 13. DeMuth teaches a non-transitory computer-readable storage medium having stored thereon executable instructions that, when performed by one or more processors of a computer system (See Para. [0063], discloses “computer”, wherein the computer has inherently a processor and memory/storage medium, and/or see Para. [0041], discloses “The controller processor 150 is provided with an interface to allow input of manufacturing instructions’), cause the computer system to at least:
iteratively adjust one or more simulation parameters representing one or more physical characteristics of one or more autonomously controlled actions of an autonomous device to more closely match a measured range of the one or more physical characteristics (See at least Abstract, Para. [0002], [0057]-[0058], Claims 1 and 15, cites “repeating simulated part manufacture and adjustment of simulation parameters until evaluated simulation results indicate the simulated manufactured part is within selected design tolerances”).
The examiner notes that the closest prior art, Demuth teaches all the conditions and/or requirements of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of DeMuth to deploy a computer system with a feature of simulation to iteratively adjust a range of simulation parameters for more success rate of a part in manufacturing process and evaluate part quality and further improve the manufacturing process.


Claim 14. Demuth teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions, when performed by the one or more processors, further cause the computer system to:
adjust the one or more simulation parameters so that a result produced by a simulation governed by the one or more adjusted simulation parameters matches a result of an attempt to perform the one or more autonomously controlled actions in the real world (See Fig. 7, Steps 746-747, and/or Para. [0058]-[0059], disclose ” part topology can be adjusted in the simulated machine and the simulation repeated. Machine learning algorithms can allow for previous simulations (and the results of previous experiments stored in databases to be accessed by these algorithms to minimize the number of cycles required”, and see Para. [0068], “Post processing analysis allows for the correction of computational models and corrective action algorithms to better reflect the real-life end result”).

Claim 17. DeMuth teaches the non-transitory computer-readable storage medium of claim 14, wherein a machine learning model is trained until the one or more autonomously controlled actions behaviors is successfully performed by the autonomous device (See Claims 1 and 15, cites “repeating simulated part manufacture and adjustment of simulation parameters until evaluated simulation results indicate the simulated manufactured part is within selected design tolerances”, and see Para. [0069], discloses “The success and failures of the manufacturing process as represented by the logged sensor data can be fed into a database for logging real time data on the manufacturing run 416. From there the data can be fed back into the simulation feedback loop 409, and more specifically to the correctional logic used to arrive at a self-consistent solution meeting the required design constraints”, which constitutes the claimed invention).

Claim 20. DeMuth teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions, when performed by the one or more processors, further cause the computer system to:
obtain a first measure of a result of a simulation governed by the one or more simulation parameters (See Para. [0069], “the manufacturing operation can be monitored using various sensors 413 to determine if there is a failure in the printing process, and either alert the operator with corrective measures, or automatically take corrective measures 415”);
obtain a second measure of a result of an attempt to perform the one or more autonomously controlled actions behaviors in the real world (See Fig. 7, Steps 743-747]); and
modify the simulation based on a difference between the first measure and the second measure (See Fig. 7, Step 746, Para. [0056], [0070]- [0073], discloses “modifying parameters used in simulation”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DeMuth et al. (US 2017/0232515)  (hereinafter DEMuth) in view of Li et al. (US 2018/0349527) (hereinafter Li).

Claim 18. DEMuth teaches the non-transitory computer-readable storage medium of claim 14, however he does not explicitly spell out wherein:
the autonomous device is a self-driving car; and
the simulation models operation of the self-driving car.
However, Li teaches wherein: the robotic device is a self-driving car (See Para. [0023], discloses “the physical process may be configured to perform tasks, and wherein the physical process may include an industrial robot/self-driving car”); and 
the simulation models the operation of the car (See Para. [0023], “Simulation engine 120 may produce simulation data in a simulated or virtual environment that is subsequently used to control the execution of a physical process”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of DeMuth with the teaching of Li to incorporate the feature in order to drive along a route between two points and avoiding obstacles without requiring human input.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DeMuth et al. (US 2017/0232515)  (hereinafter DEMuth) in view of Li et al. (US 2018/0349527) (hereinafter Li) and further in view of Rander et al. (US 2017/0167881) (hereinafter Rander).

Claim 19. The teaching of DeMuth as modified by the teaching of Li teaches  The non-transitory computer-readable storage medium of claim 18, but they do not explicitly spell out wherein the instructions, when performed by the one or more processors, further cause the computer system to determine a measure of road traction based at least in part on a simulation parameter of the one or more simulation parameters.
However, Rander teaches, the computer system to determine a measure of road traction based at least in part on a parameter of the simulation (See Para. [0018], [0020]-[0030], [0040], “determining an expected traction value for an upcoming road segment”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of DeMuth in view of the teaching of Li and with the teaching of Rander to incorporate the feature in order to plan a trajectory based on detecting a low traction region in front of the vehicle.

Claim Objections (having allowable subject matter)
Claims 3, 10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 3, the closest prior art, DeMuth et al. (US 2017/0232515) fails to suggest, disclose or teach individually or in combination to render obvious limitations of “wherein the iterative adjustment is based, at least in part, on differences between an attempt to perform the one or more autonomously controlled actions and a simulation of the one or more autonomously controlled actions” and in combination with all the limitations of claim 1.

Regarding Claim 10, the closest prior art, DeMuth et al. (US 2017/0232515) fails to suggest, disclose or teach individually or in combination to render obvious limitations of “wherein the simulation parameter is changed by at least: determining a measure that represents a difference between the performance of the one or more autonomously controlled actions in the simulation and the attempt to perform the one or more autonomously controlled actions; and determining a change to the simulation parameter based on a square of the measure.” and in combination with all the limitations of claim 5.

Regarding Claim 15, the closest prior art, DeMuth et al. (US 2017/0232515) fails to suggest, disclose or teach individually or in combination to render obvious limitations of “wherein the instructions, when performed by the one or more processors, further cause the computer system to: adjust a simulation parameter in the one or more simulation parameters based, at least in part, on differences between an attempt to perform the one or more autonomously controlled actions behaviors in the real world and a result of a simulation governed by the one or more simulation parameters” and in combination with all the limitations of claim 13.
 
Claim 16 depends on claim 15. Therefore, claim 16 would be allowable by virtue of its dependency if claim 15 is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghare et al. (US 2020/0159648) discloses, “ROBOTICS APPLICATION DEVELOPMENT ARCHITECTURE”;
Kochunni et al. (US 2014/0180664) discloses “SYSTEMS AND METHODS FOR PERFORMANCE MONITORING”;
Kuboi et al. (US 2018/0025951) discloses, “INFORMATION PROCESSING DEVICE, PROCESSING DEVICE, PREDICTION METHOD, PROGRAM, AND PROCESSING METHOD”;
Becker et al. (US 2017/0046974) discloses, “SIMULATION STICK WELDING ELECTRODE HOLDER SYSTEMS AND METHODS”;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664